Citation Nr: 1548916	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for a left ear hearing loss disability.

2.  Entitlement to a rating in excess of 30 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An April 2013 rating decision of the VA RO granted service connection for a left ear hearing loss disability with an initial noncompensable rating and denied a TDIU.  A September 2014 rating decision granted service connection for a right knee disability and assigned an initial 30 percent evaluation.  

The Board notes that the RO certified the issue of entitlement to a temporary total rating following right knee replacement surgery to the Board.  Upon review of the record and consideration of the Veteran's testimony at his May 2015 hearing, however, the Board has recharacterized the issue as entitlement to a rating in excess of 30 percent for a right knee disability.


FINDINGS OF FACT

1.  During the Veteran's May 27, 2015, videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim of entitlement to a compensable rating for a left ear hearing loss disability.

2.  The Veteran underwent a total right knee replacement in January 2007, and his right knee disability is manifested by flexion limited to no worse 95 degrees and extension limited to no worse 5 degrees; a compensable degree of joint instability has not been shown.

3.  The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to a compensable rating for a left ear hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating in excess of 30 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262, 5257 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim of entitlement to a TDIU has been granted, as discussed below. As such, the Board finds that any error related to the VCAA with respect to this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran was provided with examinations addressing his right knee in April 2013 and November 2014.  Upon review of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, finds the existing examinations of record to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran presented testimony before the undersigned in May 2015, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Either the Veteran or his authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2015). 

During his May 2015 videoconference hearing before the Board, the Veteran indicated that he wished to withdraw his claim of entitlement to a compensable rating for a left ear hearing loss disability.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to this issue and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claim of entitlement to a compensable rating for a left ear hearing loss disability.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

By way of history, the Veteran underwent a total right knee replacement in January 2007.  The Veteran filed his claim for service connection for a right knee disability in November 2012.  A September 2014 rating decision granted the Veteran a 30 percent evaluation under Diagnostic Code 5055, applicable to knee prosthesis.  38 C.F.R. § 4.71a (2015).  While a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis, the Veteran filed his claim for service connection outside of this one-year period, and he was therefore assigned the minimum 30 percent rating under this Diagnostic Code based on his post-surgery residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  The Veteran timely disagreed with the September 2014 rating decision to the extent it denied a rating in excess of 30 percent.

Under Diagnostic Code 5055, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion Diagnostic Code 5055 is rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2015).  Clinicians' use of terminology such as severe, although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Diagnostic codes pertaining to limitation of motion and the diagnostic code pertaining to instability of a knee may be rated separately (and rating a knee disability under those codes does not amount to pyramiding) when a compensable level of disability is shown under each diagnostic code.  Separate ratings can be awarded for limitation of flexion and limitation of extension where the criteria for a compensable rating are met for each limitation.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  

Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability.  Consideration will therefore be given to Diagnostic Code 5257 which provides that recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

Turning to the facts in this case, in September 2012, it was noted that the Veteran had a full range of motion in his right knee.  In November 2012, the Veteran stated that he experienced chronic pain, weakness, and limited motion in his right knee.  

The Veteran underwent a VA examination in April 2013, at which time the examiner noted that the Veteran's January 2007 right knee arthroplasty went well, but the Veteran described experiencing pain and stiffness in the right knee.  The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion as the result of this surgery.  The Veteran rested, limited activity, and used ice and heat to treat flare-ups of his symptoms.  The Veteran reported that stairs, inclines, weight-bearing, kneeling, crawling, and squatting could result in flare-ups of his knee condition.  The Veteran did not use a cane or brace.

The Veteran had flexion to 110 degrees with pain at 100 degrees.  Repetitive use testing further limited flexion to 105 degrees.  The Veteran had extension to 0 degrees without evidence of painful motion.  Repetitive use testing did not result in an additional loss of motion.  The right knee did not have tenderness, nor was it painful to palpation.  Muscle strength testing and instability testing were normal.  The Veteran did not have a history of recurrent patellar subluxation or dislocation.  The Veteran did not have a meniscal condition.  

In March 2014, the Veteran stated that he had drop foot as a result of his knee replacement, and he struggled daily with tripping and stumbling.  In June 2014, the Veteran stated that his right knee pain rated "2 or 3".  

The Veteran underwent an additional examination in November 2014, at which time the examiner noted the Veteran's complaints of persistent pain, stiffness, discomfort, and a decrease in the range of motion in his right knee.  The Veteran limited his pain with the use of over-the-counter medications, ice, rest, stretching, and activity limitation.  The Veteran stated that prolonged sitting and inactivity could cause increased stiffness.  Flare-ups resulted in increased pain, a decreased range of motion, and difficulty with weight-bearing.  The Veteran was able to bear weight on the right knee joint for an hour at a time.  The Veteran did not report any periods of complete incapacity or time lost from work due to any flare-ups of his right knee disability.  The Veteran had flexion to 110 degrees and extension to 0 degrees with pain.  There was localized tenderness or pain on palpation of the right knee.  Repetitive use limited the Veteran's motion to 95 degrees of flexion and 0 degrees of flexion due to pain and fatigue.  The Veteran reported experiencing flare-ups of "variable" frequency of mild to moderate severity that lasted for hours to days.  The Veteran's muscle strength was normal and no ankylosis was noted.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was normal.  The Veteran had never experienced a meniscus condition.  The examiner indicated that the Veteran's residuals following his total knee joint replacement were of intermediate severity with residual weakness, pain, or limitation of motion.  

In January 2015, the Veteran indicated that his right knee had been "somewhat stiff" since the 2007 replacement.  While the Veteran's knee was "tolerable," he also complained of chronically tripping, stubbing his toes, and catching his feet on the ground.  The Veteran was able to carry out his activities of daily living without much difficulty, but he had increased difficulty with squatting, getting onto his knees, and ascending or descending stairs.  The Veteran's right knee had no effusion.  The Veteran had flexion to 110 degrees and extension to 5 degrees.  The Veteran's right knee strength was normal.  Varus, valgus, and patellar apprehension testing were normal.  No significant medial or lateral instability was noted.  

During the Veteran's May 2015 hearing before the undersigned, the Veteran indicated that his right knee particularly bothered him in the cold.  The Veteran felt as if he did not have good balance.  

Turning to the possibility of a rating in excess of 30 percent for the Veteran's right knee disability, the Board first finds that the Veteran is not entitled to a 60 percent rating under Diagnostic Code 5055, which applies to chronic residuals consisting of severe painful motion or weakness in the affected extremity.  This Diagnostic Code does not define the word "severe," but the Board's review of the entirety of the evidence does not support a finding of severe symptoms associated with the Veteran's right knee condition.  VA examiners in April 2013 and November 2014 found that the Veteran had an "intermediate" severity of residuals in his right knee.  The Veteran himself, in June 2014, rated his pain as a "2 or 3," which the Board finds to be inconsistent with severely painful motion.  The Veteran has maintained full strength in his right knee.  Thus, the Board finds that the Veteran does not suffer from severe painful motion or weakness in the knees, and a 60 percent rating under Diagnostic Code 5055 is therefore unavailable.

Diagnostic Code 5055 also allows for a rating greater than 30 percent when the Veteran's symptoms consist of intermediate degrees of residual weakness, pain or limitation of motion.  VA may then rate the disability by analogy under Diagnostic Code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  As noted above, the April 2013 and November 2014 examiners characterized the Veteran's residuals as "intermediate" in severity, and the Board will thus address whether a rating in excess of 30 percent is available to the Veteran when rating by analogy.  

With respect to Diagnostic Code 5256, ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's disability is not analogous to ankylosis because he is able to move his right knee extensively, although with a limitation of flexion to 95 degrees and a limitation of extension to 5 degrees with pain.  The Veteran is thus not entitled to a greater rating based on Diagnostic Code 5256.

With respect to Diagnostic Code 5260, applicable to limitation of flexion, the Veteran demonstrated flexion limited, at worst, to 95 degrees, even taking pain and repetitive motion into consideration.  Such a limitation of motion is noncompensable under Diagnostic Code 5260 results in a noncompensable evaluation.  Thus a greater evaluation is unavailable to the Veteran based on limitation of flexion.

With respect to Diagnostic Code 5261, applicable to limitation of extension, the Veteran demonstrated extension limited, at worst, to 5 degrees, even taking pain and repetitive motion into consideration.  A 5 degree limitation of motion under Diagnostic Code 5261 results in a noncompensable evaluation.  Thus a greater evaluation is unavailable to the Veteran based on limitation of extension.

With respect to Diagnostic Code 5262, applicable to impairment of the tibia and fibula, the Veteran's knee disability has not been shown to be manifested by nonunion or malunion of the tibia and fibula, and there is no allegation to the contrary.  While a higher rating of 40 percent is available under that Diagnostic Code based on nonunion of the tibia and fibula with loose motion requiring a brace, no symptoms approximating nonunion are of record.  Therefore, a higher rating is not warranted under any of the Diagnostic Codes 5256, 5260, 5261, or 5262.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).  A VA examiner noted the Veteran's complaints of pain, weakness, stiffness, and tenderness, and the Board has taken these complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.

While the Board accepts the credible contentions of the Veteran that his right knee disability causes him to experience significant pain, the Board has taken this into account consideration of the range of motion of the Veteran's knee.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even if the range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to cause such impairment that the range of motion of the Veteran's right knee was functionally limited to a severity associated with a rating greater than the Veteran's current 30 percent evaluation.  Accordingly, a greater rating is not warranted based on functional loss.

The Board finds that a separate disability rating based on instability is unwarranted.  In April 2013, the Veteran did not use a cane or brace, instability testing was normal, and the Veteran did not report a history of recurrent patellar subluxation or dislocation.  In November 2014, it was noted that the Veteran had no history of recurrent subluxation, lateral instability, or recurrent effusion, and joint stability testing was normal.  In January 2015, no significant medial or lateral instability was noted.  With that said, the Board has noted the Veteran's subjective complaints that he suffers from a lack of balance and drop foot as the result of his right knee disability.  While the Board has considered the Veteran's contentions, it places more probative weight on the consistent findings of clinicians that the Veteran's right knee was stable.  Accordingly, the Board finds that a separate rating based on instability is not warranted at any time during the period under consideration.  

Finally, the Board acknowledges that the Veteran likely experiences difficulty with flare-ups of his symptoms, some symptoms are assumed to exist following a total knee replacement surgery, and it is for that reason that a 30 percent rating is assigned.

The Board finds that the preponderance of the evidence is against the assignment of a schedular rating for a right knee disability in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint relating to his right knee was of painful movement, which has been specifically contemplated in the above-discussed schedular criteria for a right knee disability.  Moreover, the Board has also considered any possible knee instability.  It is noted that the Veteran has alleged that he has foot drop in his right leg, but the objective evidence has not supported such a diagnosis.  Rather, the Veteran is shown to experience some weakness in his right knee, which is contemplated by the schedular rating criteria which address weakness.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran was in receipt of a 70 percent combined evaluation before November 26, 2014.  The Veteran had a 50 percent evaluation for posttraumatic stress disorder (PTSD), a 30 percent evaluation for a right knee disability, a 10 percent evaluation for a low back disability, a 10 percent evaluation for tinnitus, and a noncompensable evaluation of left ear hearing loss.  From November 26, 2014, the Veteran has been in receipt of an 80 percent combined evaluation.  The Veteran has a 50 percent evaluation for PTSD, a 30 percent evaluation for a right knee disability, a 20 percent evaluation for a low back disability, a 10 percent evaluation for tinnitus, and a noncompensable evaluation of left ear hearing loss.  Thus, the Veteran has met the schedular criteria for a TDIU throughout the period on appeal.  38 C.F.R. § 4.16(a) (2015).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

In January 2013, the Veteran stated that he would be unable to maintain gainful employment as a result of his service-connected injuries and would be forced into early retirement in the next few months.  An April 2013 examiner found, without further explanation, that the Veteran's right knee disability, back disability, left ear hearing loss disability, and tinnitus would not impact his ability to work.  The Board places relatively little weight on this finding because the examiner provided no reasons for this conclusion.  

In March 2014, the Veteran retired from his full-time job as a building inspector for a municipality, where he had worked for the previous 20 years.  The municipality indicated that the Veteran sustained a work-related injury in January 2014, and the Veteran was placed on light duty from that time until his retirement in March 2014.  The Veteran's employer did not indicate that the Veteran had lost any time during the preceding 12-months as the result of his disability.  The employer stated that the Veteran said that he retired early as the result of service-connected disability.

In the Veteran's March 2014 resignation letter, the Veteran concluded "after [his] recent on-the-job accident while performing a framing inspection," that he could no longer physically or mentally perform his job safely.  The Veteran stated that he had been having difficulty focusing and concentrating, an inability to interpret code, anxiety related to the physical aspects of his job.  The Veteran attributed these difficulties to his service-connected PTSD.   

In a May 2014 hearing before RO personnel, the Veteran stated that he could not mentally or physically perform the duties of his job.  In June 2014, the Veteran stated that he decided to retire from his job as a building inspector following a fall that resulted in severe injury to his arm.  The Veteran indicated that he had extreme difficulty adjusting to being in the office after his fall.  

In November 2014, an examiner opined that the Veteran would have significant difficulty in following or maintaining substantially gainful employment that would require anything above sedentary occupational duties.  

In May 2015, an examiner stated that it was likely, with the level of pain that the Veteran had in his knees and back, combined with his PTSD symptoms, that the Veteran would be precluded from engaging in most types of employment.  Standing, walking, bending, crouching, climbing ladders, extensive use of the knees, cold weather exposure, and repetitive use would be limited-to-prohibited.  The Veteran was additionally unable to sit for long periods without discomfort.    

Upon consideration of this evidence, the Board places great probative weight in the findings of the November 2014 and May 2015 examiners that the Veteran's service-connected disabilities would present significant difficulties in the Veteran's ability to obtain or retain substantially gainful employment.  The Board finds that the evidence of record does not create a reasonable possibility of substantially gainful employment for the Veteran, particularly when considered in conjunction with his previous 20-year work experience in the highly physical field of building inspection.  In sum, affording the Veteran with the full benefit-of-the-doubt, the Board finds that the Veteran is unemployable due solely to his service-connected disabilities.  







ORDER

The appeal of the claim of entitlement to a compensable rating for a left ear hearing loss disability is dismissed.

A rating in excess of 30 percent for a right knee disability is denied.

A TDIU is granted.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


